Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 1 of 21 PageID: 301




Marvin
Marvin J.    Brauth, Esq.
          J. Brauth,    Esq.
WILENTZ,
W              GOLDMAN &
  ILENTZ, GOLDMAN                & SPITZER
                                     SPITZER P.A.P.A.
90 Woodbridge
90  Woodbridge CenterCenter Drive
                               Drive
Post
Post Office
       Office Box
               Box 10 10
Woodbridge,
W oodbridge, New New JerseyJersey 07095
                                  07095
732.636.8000
732.636.8000
A
Attorneys
 ttorneys for    Plaintiff New Jersey
             for Plaintiff          Jersey
Coalition Of Automobile
Coalition       Automobile Retailers,
                                 Retailers, Inc.
                                            Inc.

                                                          DISTRICT COURT
                                            UNITED STATES DISTRICT COURT
                                               DISTRICT
                                               DISTRICT OF NEW
                                                           NEW JERSEY

- ----------------------------------------------X            X
NNEWEWJERSEY COALITION OF                               OF
 AUTOMOTIVE
 AUTOMOTIVE RETAILERS,               RETAILERS,                   Civil Action
                                                                  Civil        No. 3:18-cv-14563
                                                                        Action No. 3:18-cv-14563
IINC.,
  NC., anon              -profit New Jersey
              a non-profit                        Jersey                   ((BRM)(TJB)
                                                                             BRM)(TJB)
 Corporation,
Corporation,

                          Plaintiff,
                          Plaintiff,                             STATEMENT OF
                                                                 STATEMENT OFUNDISPUTED
                                                                              UNDISPUTED
                                                                     MATERIAL
                                                                     M         FACTS
                                                                       ATERIAL FACTS
v.
v.

MAZDA
M      MOTOROF
   AZDAMOTOR OFAMERICA,
                AMERICA, :
IINC.,
  NC.,

                            Defendant.
                           Defendant.
- ----------------------------------------------X

                         Pursuant toto Local
                         Pursuant      Local Rule
                                             Rule 56.1(a),
                                                  56.1(a), Plaintiff
                                                           Plaintiff New Jersey
                                                                         Jersey Coalition
                                                                                Coalition of
                                                                                          of

Automotive Retailers,
Automotive Retailers, Inc.
                       Inc.("NJ
                            ("NJ CAR") submits
                                       submits the
                                               the following
                                                   following as
                                                             as its
                                                                its Statement of
                                                                    Statement of

Undisputed Material
Undisputed Material Facts
                    Facts in
                          in support of its
                             support of its motion
                                            motion for
                                                   for summary judgment against
                                                       summary judgment against

defendant Mazda
defendant Mazda Motor
                Motor of
                      of America, Inc.("Mazda").
                         America, Inc. ("Mazda").




#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 2 of 21 PageID: 302




         A.   The Parties.
              The Parties.

              1.
              1.    NJ CAR, a New
                    NJ        New Jersey
                                  Jersey not
                                         not for
                                              for profit
                                                   profit corporation
                                                           corporation founded
                                                                       founded in
                                                                               in

1918,
1918, isis a trade
             trade association
                   association consisting
                               consisting of
                                          of franchised
                                             franchised new motor
                                                            motor vehicle
                                                                  vehicle dealers
                                                                          dealers in
                                                                                  in

tthe
  he State
     State of
           of New
              New Jersey.
                  Jersey. Certification
                           Certification of
                                         of James
                                             James B.
                                                   B. Appleton
                                                       Appleton in
                                                                 in Opposition
                                                                     Opposition to
                                                                                to

Mazda's
Mazda's Motion
        Motion to
               to Dismiss
                  Dismiss dated
                          dated November
                                November 30,
                                         30, 2018  ("Appleton Cert."),
                                             2018 ("Appleton  Cert."), ¶2.
                                                                       ¶2.

              2.
              2.    There are
                    There are currently
                              currently sixteen
                                        sixteen franchised
                                                franchised Mazda
                                                           Mazda dealers in New
                                                                 dealers in New

JJersey, each of
  ersey, each of which
                 which isis aa member of NJ CAR
                               member of        and each
                                            CARand  each of
                                                         of which
                                                            which isis a "franchisee"
                                                                         "franchisee"

as that
as that term
        term isis defined
                  defined inin the
                               the New Jersey
                                       Jersey Franchise
                                              Franchise Practices
                                                        Practices Act
                                                                  Act(the
                                                                       (the"FPA").
                                                                            "FPA"). Id.,
                                                                                    Id.,

   & Exh.
¶6 & Exh. A; N.J.S.A.
             N.J.S.A. 56:10-3(c).
                      56:10-3(c).

              3.
              3.    NJ CAR
                    NJ CAR serves
                           serves the
                                  the interests
                                       interests of
                                                 of its
                                                     its motor
                                                          motor vehicle
                                                                 vehicle dealer
                                                                          dealer

members
m       in several
 embers in several different
                   different ways:  (1) it
                             ways: (1)  it promotes
                                           promotes the
                                                    the interests
                                                        interests of
                                                                  of franchised
                                                                     franchised new
                                                                                new

car and
car and truck
        truck retailers
              retailers with
                        with governmental
                             governmental entities, the
                                          entities,  the media
                                                         media and
                                                               and the
                                                                   the public
                                                                       public at
                                                                              at

llarge;  (2) it
  arge; (2)  it provides
                provides its
                         its members
                             members with
                                     with information
                                           information on
                                                       on statutory,
                                                           statutory, regulatory,
                                                                      regulatory, and
                                                                                  and

llegislative
  egislative matters affecting
             matters affecting the
                                the interests
                                     interests of
                                               of motor
                                                  motor vehicle retailers;(3)
                                                        vehicle retailers; (3) it
                                                                               it offers
                                                                                  offers

eeducational
  ducational and training
             and training programs
                          programs toto employees
                                        employees of
                                                  of its
                                                     its members
                                                         members on
                                                                 on best
                                                                    best business
                                                                         business

practices, toto enhance
practices,      enhance their
                        their professionalism
                               professionalism and expertise
                                               and expertise and to
                                                             and  to promote
                                                                      promote

compliance with
compliance with law;
                 law; and
                      and(4)
                          (4) it
                              it offers
                                 offers services
                                        services to
                                                 to its
                                                    its members
                                                        members to
                                                                to enhance
                                                                   enhance their
                                                                           their

businesses and
businesses and that
               that comply
                    comply with
                           with legal
                                 legal requirements.
                                        requirements. Appleton
                                                      Appleton Cert., ¶3.
                                                               Cert., ~3.

              4.
              4.    In addition,
                    In addition, NJ CAR
                                 NJ CAR also
                                        also seeks to protect
                                             seeks to         the interests
                                                      protect the interests of
                                                                            of motor
                                                                               motor

vehicle consumers
vehicle consumers by
                  by (1)
                      (1) providing
                          providing them
                                    them with
                                         with comprehensive
                                              comprehensive information
                                                            information related
                                                                        related


                                           2
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 3 of 21 PageID: 303




to their
to  their vehicle
           vehicle purchases;
                    purchases; (2) promoting
                               (2)  promoting fair
                                              fair competition
                                                    competition among
                                                                among its
                                                                      its dealer
                                                                           dealer

members,
m         (3) ensuring
 embers, (3)  ensuring consumer
                       consumer access
                                access to
                                       to multiple
                                          multiple fairly
                                                   fairly competing
                                                          competing dealerships
                                                                    dealerships

tthroughout the State;
  hroughout the         (4) facilitating
                State; (4)  facilitating dialogue
                                         dialogue between
                                                  between consumers
                                                          consumers and
                                                                    and dealerships
                                                                        dealerships

iin the event
  n the       of a dispute;
        event of   dispute; and (5) prioritizing
                            and (5) prioritizing the safety
                                                 the safety of drivers
                                                               drivers by
                                                                       by ensuring that
                                                                          ensuring that

multiple
m        dealerships can
 ultiple dealerships  can service
                           service their
                                    their vehicle
                                           vehicle and
                                                    and address
                                                         address any
                                                                  anysafety
                                                                      safetyrecalls.
                                                                             recalls. Id.,
                                                                                      Id.,

¶4.
¶4.

              5.
              5.    NJ CAR
                    NJ CARalso
                           also actively
                                 actively represents
                                           represents New
                                                      New Jersey
                                                          Jersey motor
                                                                 motor vehicle
                                                                       vehicle

dealers in
dealers in legislative
           legislative and
                       and regulatory
                           regulatory matters,  (id., ¶5),
                                      matters, (id.,  ¶5), and
                                                           and periodically
                                                               periodically participates
                                                                            participates

as a
as a party
     party or
           or as amicus curiae
              as amicus curiae inin litigation
                                     litigation regarding
                                                regarding  the interests
                                                          the  interests of
                                                                         of its
                                                                            its

membership.
membership. E.g.,
            smE ., NJ
                   NJ CAR
                      CARv.
                          v. DaimlerChrysler
                             DaimlerChrysler Motors
                                             Motors Corp.,
                                                    Corp., 107 F. Supp.
                                                           107 F.       2d
                                                                  Supp• 2d

495 (D.N.J.
495  (D.N.J. 1999); Bosland v.
             1999); Bosland v. Warnock Dodge,
                               Warnock Dod    Inc., 197
                                           e, Inc.,     N.J. 543
                                                    197 N.J. 543 (2009).
                                                                  (2009).

              6.
              6.    In this
                    In this case,
                            case, NJ
                                  NJ CAR
                                     CAR appears as a plaintiff
                                         appears as   plaintiff on behalf
                                                                on        of its
                                                                   behalf of its

Mazda
M     dealer members.
 azda dealer members. Appleton
                      Appleton Cert., Exh. D.
                               Cert., Exh.

              7.
              7.    Defendant Mazda,
                    Defendant Mazda, aa California
                                        California corporation
                                                   corporation founded in
                                                               founded in 1970,
                                                                          1970,

markets
m       motor vehicles
 arkets motor vehicles for
                        for sale
                            sale through
                                 through dealers
                                         dealers inin the
                                                      the State of New Jersey
                                                          State of     Jersey and
                                                                              and

tthroughout  the United
  hroughout the  United States.
                        States. Appleton
                                Appleton Cert., ¶¶7-8.
                                         Cert., ¶¶7-8.

              8.
              8.    Mazda's line
                    Mazda's line of
                                  of vehicles
                                       vehicles includes
                                                  includes sedans,
                                                             sedans, hatchbacks,
                                                                       hatchbacks,

crossovers, SUVs and
crossovers,      and sports
                      sports cars.
                              cars. Id., ¶8.
                                    Id., ~8.

              9.
              9.    Mazda isis aa "franchisor"
                    Mazda         "franchisor" as that
                                               as that term
                                                       term is
                                                            is defined
                                                               defined in
                                                                       in the
                                                                          the FPA.
                                                                              FPA.

N.J.S.A.
N        56:10-3(c).
 .J.S.A. 56:10-3(c).


                                           3
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 4 of 21 PageID: 304




         B. The
         B.     New
              The    NewJersey
                          Jersey Legislature
                                   Legislature Enacted
                                                   Enacted The The New
                                                                    NewJersey
                                                                         Jersey Franchise
                                                                                  Franchise
              Practices Act
              Practices   Act Nearly
                                 Nearly Fifty
                                           Fifty Years
                                                  Years Ago  Ago To
                                                                 To Protect
                                                                     Protect Franchisees
                                                                               Franchisees
              From Abusive
              From     Abusive Practices
                                 Practices OfOf Franchisors.
                                                 Franchisors.

               10.
               10.       In 1971,
                         In       the New Jersey
                            1971, the     Jersey Legislature
                                                 Legislature enacted the FPA to
                                                             enacted the     to protect
                                                                                protect

franchisees from
franchisees  from franchisor
                  franchisor abuses
                             abuses arising
                                    arising from
                                            from the
                                                 the unequal
                                                     unequal bargaining
                                                             bargaining power in
                                                                        power in

tthe franchisor-franchisee
  he franchisor -franchisee  relationship. P.L.
                            relationship.  P.L. 1971
                                                1971 c.356;
                                                     c.356; N.J.S.A.
                                                            N.J.S.A. 56:10-2.
                                                                     56:10-2.

               11.
               1 1.      In the
                         In the Statement
                                Statement accompanying the original
                                          accompanying the original bill,
                                                                    bill, Assembly
                                                                          Assembly Bill
                                                                                   Bill

2063 (1971),
2063  (1971), the
              the Legislature
                  Legislature explained the rationale
                              explained the rationale for
                                                      for this
                                                          this critical
                                                               critical legislation:
                                                                        legislation:

                NNew      Jersey would
                    ew Jersey       would do do the
                                                  the same
                                                      same in   in this
                                                                    this bill
                                                                            bill which,      through
                                                                                  which, through
                tthe
                  he courts,
                         courts,    would
                                     would rule rule out
                                                       out arbitrary
                                                                arbitrary       and
                                                                                 and capricious
                                                                                         capricious
                ccancellation
                   ancellation       of franchises
                                     of  franchises whilewhile preserving
                                                                    preserving the     the right
                                                                                             right of of
                 franchisorstoto safeguard
               franchisors                safeguard       their interests
                                                          their      interests       through
                                                                                     through       the
                                                                                                    the
                aapplication
                   pplication       of clear
                                    of   clear andand nondiscriminatory
                                                         nondiscriminatory              standards.
                                                                                         standards.
                 The bill
                The     bill would
                               would protect
                                        protect thethe substantial
                                                       substantial         investment tangible
                                                                          investment        tangible
                 and intangible
                and     intangible of   of both
                                           both parties
                                                   parties inin the
                                                                  the various
                                                                        variousfranchises.
                                                                                     franchises. ItIt
                 would rule
                 would      rule out
                                   out economic       coercion as
                                        economic coercion              as aa business       tactic in
                                                                               business tactic        in
               tthis
                  his most       sensitive field.
                        most sensitive       field.

                The New Jersey
               The            Jersey Legislature
                                       Legislature     has been
                                                       has   been asked
                                                                    asked many       times
                                                                            many times
                iin
                  n the
                     the past
                          past toto deal
                                     deal onon aapiecemeal
                                                    piecemeal basisbasis with
                                                                           with various
                                                                                  various
                problems growing
               problems       growing outout ofof the
                                                   the franchise
                                                        franchise relationship.
                                                                     relationship. This
                                                                                      This
                 bill would
                bill   would provide
                               provide a comprehensive
                                            comprehensive statutory
                                                                 statutory formula
                                                                             formula for for
               rresolving
                  esolving aa wide      range of
                                 wide range      of questions
                                                     questions     growing out
                                                                  growing       out of
                                                                                    of the
                                                                                        the
                franchise relationship.
               franchise     relationship.

Westfield
Westfield Ctr. Serv.
          Ctr. Serv. v.v. Cities
                          Cities Serv.
                                 Serv. Oil
                                       Oil Co.,
                                           Co., 158
                                                158 N.J.
                                                    N.J. Super.
                                                         Super. 455,
                                                                455, 471 (Ch. Div.),
                                                                     471 (Ch. Div.),

ssupplemented,
  upplemented, 162 N.J.
               162 N.J. Super.
                        Super. 114  (Ch. Div.
                               114 (Ch.  Div. 1978), affdd and
                                              1978), aff   and remanded,
                                                               remanded, 172
                                                                         172 N.J.
                                                                             N.J.

Super. 196
Super•      (App. Div.
       196 (App.  Div. 1980), affd,
                       1980), aff d, 86
                                     86 N.J. 453 (1981).
                                        N.J. 453  (1981).

               12.
               1 2.     Shortly after
                        Shortly after the
                                      the FPA was
                                              was enacted,
                                                  enacted, the
                                                           the New
                                                               New Jersey
                                                                    Jersey Supreme
                                                                           Supreme

Court noted
Court       that the
      noted that the Legislature
                     Legislature had "declared that
                                 had "declared that distribution
                                                    distribution and
                                                                 and sales
                                                                     sales through
                                                                           through


                                                          4
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 5 of 21 PageID: 305



franchise arrangements
franchise arrangements inin New
                            New Jersey
                                Jersey vitally
                                       vitally affect
                                               affect the
                                                      the general
                                                          general economy of the
                                                                  economy of the

State, the
State,  the public
            public interest
                    interest and
                             and the
                                  the public
                                      public welfare."
                                             welfare." Shell
                                                       Shell Oil
                                                             Oil Co.
                                                                 Co. v.
                                                                     v. Marinello,
                                                                        Marinello, 63
                                                                                   63

N.J.
N    402, 409
 .J. 402, 409 (1973).
               (1973).

              13.
              1 3.     The New Jersey
                       The     Jersey Supreme
                                      Supreme Court
                                              Court pointed
                                                    pointed out
                                                            out that
                                                                that the
                                                                     the Legislature
                                                                         Legislature

was
was motivated
    motivated toto enact
                   enact the
                         the FPA to
                                 to mitigate
                                    mitigate the
                                             the unfair
                                                 unfair leverage
                                                         leverage that
                                                                  that aa franchisor
                                                                           franchisor

had over
had over aa franchised
             franchised dealer.
                         dealer. Ibid.
                                 Ibid.

              14.
              14.      The New
                       The New Jersey
                                Jersey Supreme
                                       Supreme Court
                                               Court recognized
                                                     recognized that, upon
                                                                that, upon the
                                                                           the

eestablishment
  stablishment of aa franchise,
               of    franchise, the
                                the franchisor
                                    franchisor possesses
                                               possesses substantial
                                                         substantial leverage
                                                                     leverage over the
                                                                              over the

frfranchisee on account
    anchisee on account of
                        of the
                           the franchisee's
                                franchisee's investment
                                              investment in
                                                         in its
                                                             its franchise,
                                                                  franchise, including
                                                                              including

ttime
  ime expended,
      expended, expenses
                expenses incurred,
                         incurred, and
                                   and efforts
                                       efforts exhausted to generate
                                               exhausted to generate business
                                                                     business and
                                                                              and

customer good
customer good will,
              will, which
                    which the
                          the franchisee
                              franchisee risks
                                         risks losing
                                               losing inin itsits entirety
                                                                  entirety atat the
                                                                                the whim of
                                                                                    whim of

tthe
  he franchisor.
     franchisor. The
                 The franchisor,
                      franchisor, on
                                  on the
                                     the other
                                         other hand,
                                               hand, incurs
                                                     incurs no
                                                            no such
                                                               such risk
                                                                    risk because
                                                                         because it
                                                                                 it

can easily
can easily replace
           replace the
                   the former
                       former franchisee
                              franchisee at the location
                                         at the location while
                                                         while continuing
                                                               continuing to reap
                                                                          to      the
                                                                             reap the

benefits of
benefits of the
             the former
                  formerfranchisee's
                         franchisee's efforts,
                                       efforts,time
                                                 timeand
                                                      andmoney.
                                                          money. Ibid.
                                                                 Ibid.

              15.
              1 5.    A decade
                      A decade after
                               after the
                                     the FPA became
                                             became law,
                                                    law, the
                                                         the New
                                                             New Jersey
                                                                 Jersey Supreme
                                                                        Supreme

Court again
Court again recognized
            recognized that
                       that franchisees
                            franchisees required
                                        required protection
                                                 protection from
                                                            from abusive
                                                                 abusive conduct
                                                                         conduct

bby franchisors as
  y franchisors as a result
                     result of
                            of their
                               their unequal
                                     unequal bargaining
                                             bargaining power:
                                                        power:

               Though economic
              Though       economic advantages
                                         advantages toto both
                                                           both parties
                                                                  parties exist
                                                                            exist inin the
                                                                                        the
               franchise relationship,
              franchise       relationship, disparity
                                              disparity inin the
                                                              the bargaining
                                                                   bargaining      power
                                                                                   power
               of the
              of  the parties
                        parties has
                                  has led
                                       led to
                                            to some
                                                some unconscionable
                                                        unconscionable       provisions
                                                                             provisions
              iin
                n the
                   the agreements.
                         agreements.      Franchisors
                                            Franchisors    have
                                                            have drafted
                                                                    drafted contracts
                                                                               contracts
               permittingthem
              permitting        them toto terminate
                                           terminate oror to to refuse
                                                                 refuse renewal
                                                                            renewal of   of
               franchisesatat will
              franchises            will oror for
                                               for aa wide
                                                         wide variety
                                                                variety of  of reasons
                                                                                 reasons

                                                   5
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 6 of 21 PageID: 306




              including
               including failure        to comply
                               failure to  comply with       unreasonable conditions.
                                                      with unreasonable       conditions.
               Some
               Some franchisors
                          franchisors have have terminated
                                                   terminated or or refused
                                                                     refused to  to renew
                                                                                     renew
               viable franchises,
               viable      franchises,     leaving franchisees
                                           leaving    franchisees withwith nothing
                                                                              nothing in    in
                eturn for
              rreturn      for their
                                 their investment.
                                         investment.       Others
                                                            Others have
                                                                      have threatened
                                                                               threatened
              franchisees
               franchisees with   with termination
                                        termination toto coerce
                                                            coerce them
                                                                    them to to stay
                                                                                stay open
                                                                                       open
               at unreasonable
              at   unreasonable         hours,
                                        hours, purchase       supplies only
                                                 purchase supplies       only from
                                                                                 from the the
               franchisor and
              franchisor        and atat excessive
                                         excessive    rates or
                                                      rates   or unduly
                                                                 unduly expand
                                                                           expand theirtheir
               facilities.
              facilities.

Westfield
W         Ctr. Serv.
 estfield Ctr. Serv. v.
                     v. Cities
                        Cities Serv. Oil Co.,
                               Serv. Oil Co., 86 N.J. 453, 461-62
                                                 N.J. 453,         (1981).
                                                           461-62 (1981).

              16.
              16.      In 1996,
                       In       the New
                          1996, the New Jersey Supreme Court
                                        Jersey Supreme Court again
                                                             again observed:
                                                                   observed:

                One of
               One     of thethe fundamental
                                  fundamental         assumptions
                                                       assumptions       of
                                                                         of the
                                                                              the Franchise
                                                                                   Franchise
               Act, verified
               Act,     verified     by
                                     by the the testimony
                                                  testimony beforebefore the the Assembly
                                                                                   Assembly
               JJudiciary
                 udiciary       Committee,isis that
                                Committee,             that the    bargaining
                                                             the bargaining        power
                                                                                   power of   of
               parties to
               parties         to franchise
                                      franchise       agreements
                                                         agreements          is generally
                                                                            is     generally
               disproportionate.That
               disproportionate.                       assumption
                                              That assumption             finds     concrete
                                                                          finds concrete
               expression inin the
              expression             the provisions
                                            provisions      of  the Franchise
                                                            of the    Franchise     Act
                                                                                    Act that
                                                                                           that
               prohibit franchisors
               prohibit      franchisors from from coercing       franchisees to
                                                     coercing franchisees             consent
                                                                                  to consent
              tto
                o various
                     various specified
                                  specified       unreasonable
                                                 unreasonable         conditions inin the
                                                                      conditions            the
               franchise agreement.
              franchise        agreement.

Kubis
K     & Perszyk
 ubis & Perszyk Assocs.
                Assocs. v.
                        v. Sun
                           Sun Microsystems,
                               Microsystems, Inc.,
                                             Inc., 146
                                                   146 N.J.
                                                       N.J. 176,
                                                            176, 194  (1996).
                                                                 194 (1996).

              17.
              1 7.     The federal courts
                       The federal courts in New Jersey
                                          in New Jersey likewise  recognize
                                                         likewise recognize that
                                                                            that the
                                                                                 the

Legislature enacted
Legislature enacted the
                     the FPA
                         FPA to
                             to level the playing
                                level the playing field   between franchisees
                                                   field between   franchisees and
                                                                               and

franchisors and
franchisors  and to
                 to prohibit
                     prohibit franchisors
                               franchisors from  subjecting
                                           from subjecting  their
                                                            their franchisees
                                                                   franchisees to
                                                                               to

unreasonable and
unreasonable and onerous
                 onerous requirements. See, e.g.,
                         requirements. See, ~, GMC  v.v. New
                                                  GMC    NewA.C.
                                                             A.C. Chevrolet.,
                                                                   Chevrol

IInc., 263 F.3d
  nc., 263 F.3d 296,
                296, 319
                     319 (3d  Cir. 2001)
                          (3d Cir. 2001) ("[T]he
                                          ("[T]he NJFPA was enacted in
                                                        was enacted in large
                                                                       large part to
                                                                             part to

counteract the
counteract the unequal
               unequal bargaining
                       bargaining power between franchisor
                                  power between franchisor and
                                                           and franchisee,
                                                               franchisee, which
                                                                           which

would          franchisor
      allow aa franchisor
would allow                    leverage
                          toto leverage its bargaining
                                        its bargaining strength
                                                       strengthsoso as
                                                                    as to
                                                                       to insert
                                                                           insert

provisions inin itsits private
provisions             private agreements
                               agreements with franchisees
                                          with franchisees that
                                                            that would
                                                                 would allow
                                                                       allow itit to sever
                                                                                  to sever

                                                     6
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 7 of 21 PageID: 307




the franchise
the franchise relationship
              relationship at
                           at will");
                              will"); Liberty
                                      Liberty Lincoln-Mercury,
                                              Lincoln-Mercury, Inc. v.
                                                               Inc. v. Ford
                                                                       Ford Motor
                                                                            Motor

Co., 923
Co., 923 F.
         F. Supp.
            Supp. 665,
                  665, 668
                       668 (D.N.J.
                           (D.N.J. 1996) (stating that
                                   1996) (stating that the
                                                       the FPA is
                                                               is aa "remedial
                                                                      "remedial

statute which
statute which isis intended
                   intended to
                            to equalize
                               equalize the
                                        the disparity
                                            disparity in
                                                      in bargaining
                                                         bargaining power"
                                                                    power" between
                                                                           between

frfranchisors and franchisees).
    anchisors and franchisees).

        C.
        C.     Federal Statutes
               Federal Statutes Reflect
                                Reflect Similar
                                        Similar Concerns
                                                Concerns And
                                                         And Policies
                                                             Policies As The
                                                                         The
               FPA.
               FPA.

               18.
               1 8.     The Automobile
                        The            Dealers' Day in
                            Automobile Dealers'     in Court
                                                       Court Act,
                                                             Act, 15
                                                                  15 U.S.C.
                                                                     U.S.C. §§
                                                                            §§ 1221-
                                                                               1221-

1225  ("ADDCA"), which
1225 ("ADDCA"),  which evidences the federal
                       evidences the federal concern
                                             concern with
                                                     with franchisor
                                                          franchisor abuse of
                                                                     abuse of

frfranchisees
    anchisees inin the
                   the motor
                       motor vehicle
                             vehicle sales
                                     sales industry,
                                           industry, and
                                                     and the
                                                         the Robinson-Patman
                                                             Robinson-Patman Act of
                                                                             Act of

1936,
1936, 15
      15 U.S.C.
         U.S.C. § 13(a) ("RPA"), which
                  13(a) ("RPA"), which finds
                                       finds certain
                                             certain price
                                                     price differentials
                                                            differentials between
                                                                          between

purchasers toto be
purchasers      be contrary
                   contrary toto the
                                 the federal
                                     federal policy in favor
                                             policy in favor of
                                                             of fair
                                                                fair competition
                                                                     competition on a
                                                                                 on

llevel playing field,
  evel playing field, address
                      address similar
                              similar concerns
                                      concerns and
                                               and reflect
                                                   reflect many of the
                                                           many of the policies
                                                                       policies of the
                                                                                of the

FPA. 15
FPA.  15 U.S.C.
         U.S.C. §§
                §§ 1221-1225;
                   1221-1225; 15
                              15 U.S.C.
                                 U.S.C. § 13(a).
                                          13(a).

               19.
               1 9.     The RPA
                        The RPA prohibits
                                 prohibits certain
                                            certain forms
                                                     forms of
                                                            of manufacturer
                                                                manufacturer price
                                                                              price

discrimination:
discrimination:

              [[i]t
                 i]t shall
                       shall be be unlawful
                                      unlawful       for
                                                      for anyany person
                                                                     person engaged
                                                                                  engaged in     in
                commerce,ininthe
               commerce,               the course
                                              courseofof such such commerce
                                                                       commerce . . . to         to
                discriminate inin price
                discriminate            price between
                                                 between different
                                                               different      purchasers
                                                                               purchasers        of
                                                                                                 of
                commoditiesofoflike
               commodities               like grade
                                                grade and and quality
                                                                quality . . .where. where the  the
                effect of
               effect      of such
                               such discrimination
                                       discrimination         may
                                                              may be  be substantially
                                                                            substantially        to
                                                                                                 to
               llessen     competition or
                 essen competition          or tend
                                               tend toto create
                                                          create aa monopoly
                                                                       monopoly .. .. .. or      to
                                                                                             or to
               iinjure,     destroy, or
                 njure, destroy,       or prevent
                                            prevent competition
                                                        competition        with
                                                                           with anyany person
                                                                                          person
                who
                who either
                        either grants
                                 grants or      knowingly receives
                                           or knowingly         receives the   the benefit
                                                                                     benefit of  of
               ssuch   discrimination, or
                 uch discrimination,          or with
                                                 with customers
                                                         customers of    of either
                                                                            either of of them.
                                                                                          them.

15 U.S.C.
   U.S.C. § 13(a).
            13(a).

                                                       7
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 8 of 21 PageID: 308




              20.
              20.    Pursuant to
                     Pursuant to the
                                 the ADDCA, "an automobile
                                     ADDCA,"an  automobile dealer
                                                           dealer may bring
                                                                      bring suit
                                                                            suit

against any
against any automobile
            automobile manufacturer
                       manufacturer engaged inin commerce
                                    engaged      commerce .. .. .and
                                                                . and shall
                                                                      shall recover
                                                                            recover

tthe
  he damages by him
     damages by him sustained
                    sustained and the
                              and the cost
                                      cost of
                                           of suit
                                              suit by
                                                   by reason
                                                      reason of the
                                                                the failure
                                                                    failure of
                                                                            of said
                                                                               said

automobile manufacturer
automobile manufacturer .. .. .. to
                                 to act
                                    act in
                                        in good
                                           good faith
                                                faith in
                                                      in performing
                                                         performing or
                                                                    or complying
                                                                       complying with
                                                                                 with

any of
any of the
       the terms
           terms or
                 or provisions
                    provisions of the
                                  the franchise,
                                      franchise, or
                                                 or in
                                                    in terminating,
                                                       terminating, canceling,
                                                                    canceling, or
                                                                               or not
                                                                                  not

rrenewing the franchise
  enewing the franchise with
                        with said
                             said dealer
                                  dealer. .. .. .."." 15
                                                      15 U.S.C.
                                                         U.S.C. § 1222.
                                                                  1222.

              21.
              21.    The Third
                     The Third Circuit
                               Circuit Court
                                       Court of
                                             of Appeals
                                                Appeals has
                                                        has observed
                                                            observed that
                                                                     that the
                                                                          the

ADDCA, just
ADDCA,  just like
             like the
                  the FPA,
                      FPA, is "a remedial
                           is "a remedial statute
                                          statute enacted
                                                  enacted to
                                                          to redress
                                                             redress the
                                                                     the economic
                                                                         economic

iimbalance
  mbalance and
           and unequal
               unequal bargaining
                       bargaining power
                                  power between
                                        between large
                                                large automobile
                                                      automobile manufacturers
                                                                 manufacturers

and local
and  local dealerships,
            dealerships, protecting
                         protecting dealers
                                    dealers from
                                            from unfair
                                                 unfair termination
                                                         termination and
                                                                     and other
                                                                         other

rretaliatory
  etaliatory and coercive
             and coercive practices."
                          practices." Northview
                                      Northview Motors,
                                                Motors, Inc.
                                                        Inc. v.
                                                             v. Chrysler
                                                                Chrysler Motors
                                                                         Motors

Corp., 227
Corp•, 227 F.3d
           F.3d 78,
                78, 92-93
                    92-93 (3d
                           (3d Cir. 2000).
                               Cir. 2000).

              22.
              22.    The Third
                     The Third Circuit
                               Circuit Court
                                       Court of
                                             of Appeals
                                                Appeals further
                                                        further noted
                                                                noted that
                                                                      that the
                                                                           the

ADDCA
A     serves as
 DDCAserves  as "a
                "a supplement
                   supplement to
                              to the
                                 the national
                                     national antitrust
                                              antitrust laws,
                                                        laws, passed
                                                              passed to
                                                                     to counter-
                                                                        counter-

balance the
balance the economic leverage a manufacturer
            economic leverage   manufacturer has
                                             has over
                                                 over its
                                                      its ostensibly
                                                          ostensibly independent
                                                                     independent

dealers, and
dealers, and its "control over
             its "control over [its]
                               [its] product
                                     product in
                                             in what
                                                what amounts
                                                     amounts to
                                                             to quasi-integration
                                                                quasi -integration to
                                                                                   to

tthe retail level
  he retail level of
                  of distribution."
                     distribution." Ibid.
                                    Ibid.




                                             8~~
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 9 of 21 PageID: 309




        D.
        D. The
             TheNew NewJersey
                          Jersey Legislature
                                    Legislature    Has
                                                    Has Amended
                                                          Amended TheThe New
                                                                           New Jersey
                                                                                 Jersey
             Franchise Practices Act
            Franchise    Practices    Act    On   Several Occasions
                                                  Several  Occasions  To Ensure
                                                                      To  Ensure That
                                                                                   That
            MMotor Vehicle
               otor             Franchisees Are Protected
                     Vehicle Franchisees        Are Protected From
                                                               From Abusive  Practices
                                                                     Abusive Practices
             By Motor
            By   Motor Vehicle
                         Vehicle Franchisors.
                                   Franchisors.

              23.
              23.       In
                        In 1989, the Legislature
                           1989, the Legislature amended
                                                 amended the
                                                         the FPA by
                                                                 by enacting two new
                                                                    enacting two new

 ssections, N.J.S.A. 56:10-7.2
   ections, N.J.S.A. 56:10-7.2and
                               and-7.3.
                                   -7.3. See P.L. 1989,
                                         See P.L. 1989, c.
                                                        c. 24,
                                                           24, § 1,
                                                                 1, eff.
                                                                    eff. Feb.
                                                                         Feb. 6,
                                                                              6, 1989
                                                                                 1989

((West)  (codified at
  West) (codified     N.J.S.A. 56:10-7.2).
                   at N.J.S.A. 56:10-7.2).

              24.
              24.       In N.J.S.A.
                        In N.J.S.A. 56:10-7.2,
                                    56:10-7.2, the
                                               the Legislature
                                                   Legislature enunciated
                                                               enunciated its
                                                                          its findings
                                                                              findings

 and declarations
 and declarations concerning
                  concerning and addressed
                             and addressed the evolving
                                           the evolving nature
                                                        nature and
                                                               and continuing
                                                                    continuing

 abuses in
 abuses in the
           the motor
               motor vehicle franchisor-franchisee
                     vehicle franchisor -franchisee relationship:
                                                    relationship:

                 This inequality
                 This     inequality         of
                                             of bargaining
                                                   bargaining       power
                                                                    power enablesenables motor motor
                 vehicle franchisors
                 vehicle      franchisors toto compelcompel motormotor vehicle
                                                                          vehicle franchisees
                                                                                       franchisees
                tto
                  o execute
                     execute franchises
                                  franchises        and
                                                    and related
                                                          related leases
                                                                     leases and and agreements
                                                                                       agreements
                 which
                 which contain
                             contain      terms and
                                          terms       and conditions
                                                             conditions        that would
                                                                               that     would not  not
                rroutinely
                  outinely      be agreed
                                be   agreed to    to by
                                                      by the
                                                          the motor
                                                                 motor vehicle
                                                                          vehicle franchisees
                                                                                       franchisees
               aabsent
                   bsent thethe compulsion
                                 compulsion and       and duress
                                                            duress which
                                                                      which arisearise outout of
                                                                                               of the
                                                                                                   the
                iinequality
                  nequality        ofof bargaining
                                          bargaining          power. These
                                                              power.      These terms  terms and  and
                 conditions are
               conditions          are detrimental
                                        detrimental toto the    the interests
                                                                     interests of    of the
                                                                                         the motor
                                                                                               motor
                 vehicle franchisees
                vehicle      franchisees inin that  that they
                                                          they require
                                                                 require the the motor
                                                                                    motor vehicle
                                                                                             vehicle
                 franchisees toto relinquish
              franchisees               relinquish their  their rights
                                                                  rights which
                                                                             which have have been
                                                                                                been
              eestablished
                  stablished          by the
                                     by     the "Franchise
                                                    "Franchise        Practices
                                                                       Practices        Act"
                                                                                         Act" and and
               ssupplemental
                  upplemental          legislationand
                                      legislation        and other
                                                                other statutes
                                                                        statutes and  and laws
                                                                                            laws of  of
              tthis    State.
                  his State.

IId.
  d.

              25.
              25.      In N.J.S.A.
                       In N.J.S.A. 56:10-7.3,
                                    56:10-7.3, the
                                                the Legislature
                                                     Legislature included
                                                                  included provisions
                                                                            provisions

barring motor
barring motor vehicle
              vehicle franchisors
                      franchisors from requiring
                                  from requiring motor vehicle
                                                 motor vehicle franchisees
                                                               franchisees to
                                                                           to

agree to
agree to certain terms and
         certain terms and conditions
                           conditions in
                                      in franchise
                                         franchise agreements or
                                                   agreements         any leases
                                                              or inin any        or
                                                                          leases or

agreements ancillary
agreements ancillary or
                     or collateral
                        collateral toto such
                                        such franchises.
                                              franchises. N.J.S.A.
                                                          N.J.S.A. 56:10-7.3(a)(1-3).
                                                                   56:10-7.3(a)(1-3).


                                                         D
                                                         9
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 10 of 21 PageID: 310



              26.
              26.      Ten years
                       Ten years later,
                                 later, in
                                        in 1999,
                                            1999, the
                                                   the Legislature
                                                        Legislature again
                                                                     again amended
                                                                            amended the
                                                                                    the

 FPA by enacting aa new
     by enacting          section, N.J.S.A.
                     new section,  N.J.S.A. 56:10-7.4,
                                             56:10-7.4, which
                                                        which prohibited
                                                               prohibited additional
                                                                           additional

 iimproper
   mproper activities
           activities by
                      by motor
                         motor vehicle
                               vehicle franchisors.
                                        franchisors. 1999
                                                     1999 NJ
                                                          NJ Sess.
                                                             Sess. Law Serv.
                                                                       Serv. Ch.
                                                                             Ch. 45
                                                                                 45

((Senate
  Senate 1093).
         1093).

              27.
              27.              number of
                       Among a number of other
                                         other provisions,
                                               provisions, the
                                                           the Legislature
                                                               Legislature prohibited
                                                                           prohibited

 motor
 motor vehicle
       vehicle franchisors
               franchisors from
                           from imposing
                                imposing unreasonable
                                         unreasonable performance
                                                      performance standards
                                                                  standards or
                                                                            or

unreasonablefacilities,
unreasonable facilities,financial,
                          financial,operating
                                     operatingoror other
                                                   other requirements
                                                         requirements upon a
                                                                      upon

franchisee; from
franchisee; from requiring
                 requiring franchisees
                           franchisees toto give
                                            give unconditional
                                                 unconditional releases in
                                                               releases in regard
                                                                           regard to
                                                                                  to

any FPA claims
any     claims that
               that the
                    the franchisee
                        franchisee may
                                   may have
                                       have against
                                            against the
                                                    the franchisor  in order
                                                        fr anchisor in order to
                                                                             to

rreceive
  eceive monies
         monies due
                due them;
                    them; and
                          and from
                               from denying
                                     denying franchisees
                                              franchisees full
                                                           full compensation
                                                                 compensation for
                                                                              for

rrecall repairs that
  ecall repairs  that they
                       they perform.
                            perform. See
                                     See NJ
                                         NJ S.
                                            S. Comm.
                                               Comm. State.,
                                                     State., S.B.
                                                             S.B. 1093,
                                                                  1093, 11/30/1998;
                                                                        1 1/ 30/1998;

N.J.S.A.
N        56:10-7.4.
 .J.S.A. 56:10-7.4.

              28.
              28.     In 2011,
                      In 2011, the
                               the Legislature
                                   Legislature further
                                               further amended the FPA to
                                                       amended the     to "[define]
                                                                          "[define]

tthe
  he relationship
     relationship and
                  and responsibilities
                      responsibilities between
                                       between motor
                                               motor vehicle
                                                     vehicle franchisors
                                                             franchisors and
                                                                         and motor
                                                                             motor

vehicle franchisees."
vehicle franchisees." P.L.
                      P.L. 2011
                           2011 c.
                                c. 66,
                                   66, §§ 2;
                                          2; N.J.
                                             N.J. Assem.
                                                  Assem. Floor
                                                         Floor State.,
                                                               State., A.B.
                                                                       A.B. 3722,
                                                                            3722,

1/20/2011.
1 /20/2011.

              29.
              29.     The Legislature
                      The Legislature explained that the
                                      explained that the amendments
                                                         amendments were
                                                                    were necessary
                                                                         necessary

tto modernize the
  o modernize the FPA to
                      to address
                         address specific
                                 specific abuses of power
                                          abuses of power that
                                                          that had          arisen:
                                                                   recently arisen:
                                                               had recently

               Over the
              Over      the years,
                             years, the
                                      the "Franchise
                                            "Franchise     Practices
                                                           Practices    Act"
                                                                        Act" has
                                                                               has been
                                                                                     been
               amended toto keep
              amended            keep pace
                                        pace with
                                                with changing
                                                       changing market
                                                                     market conditions
                                                                             conditions
               and to
              and     to address
                         address new
                                   new threats
                                          threats toto the
                                                       the consumer
                                                           consumer and            public
                                                                              the public
                                                                         and the
              iinterest
                nterest inin the
                              the franchise
                                   franchise system.
                                                 system. Recent
                                                            Recent developments
                                                                      developments       in
                                                                                         in

                                                  10
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 11 of 21 PageID: 311



                 the  auto industry
                 the auto    industry have
                                        have highlighted
                                             highlighted      the
                                                              the unequal
                                                                   unequal bargaining
                                                                               bargaining
                 position
                 position of     dealers vis-a-vis
                              of dealers  vis-a-vis manufacturers.
                                                         manufacturers. Dozens Dozens of of
                 New      Jersey new
                 New Jersey               car dealerships
                                    new car      dealerships      and
                                                                   and thousands
                                                                           thousands    of
                                                                                         of
                 dealership
                 dealershipjobs jobs have    been lost.
                                       have been     lost. New       Jersey consumers
                                                             New Jersey        consumers
                 and   the economy
                 and the    economy have     suffered as
                                        have suffered     as a result.
                                                                result.

                  This
                  This billbill isis intended
                                      intended         to protect
                                                       to   protect NewNew Jersey
                                                                                Jersey new  new car car
                  dealerships
                  dealerships and    and their       employees from
                                           their employees           from further
                                                                             further economic
                                                                                          economic
                  dislocation
                  dislocation imposed
                                    imposed by     by automakers.
                                                         automakers. The The bill bill is
                                                                                        is designed
                                                                                            designed
                 tto
                   o level
                      level thethe playing
                                     playing fieldfield on on which
                                                                which auto
                                                                        auto franchisees
                                                                                 franchisees       and
                                                                                                   and
                  auto      anchisors do
                  auto frfranchisors       do business,
                                                business, and   and to  protect the
                                                                     to protect           consumer
                                                                                      the consumer
                  and
                  and the      public interest
                         the public      interest       in a strong
                                                        in     strong and
                                                                        and secure
                                                                               secure franchise
                                                                                           franchise
                 ssystem
                   ystem of   of responsible
                                 responsible local   local businesses.
                                                             businesses.

 N.J.
 N    Assem. Comm.
  .J. Assem. Comm. State.,
                   State., A.B.
                           A.B. 3722,
                                3722, 1/20/2011.
                                      1/20/2011.

                      Amongother
                 30. Among
                 30.         other things,
                                     things, the
                                               the 2011
                                                    2011 amendments
                                                          amendments "clarifie[d]
                                                                      "clarifie[d] and
                                                                                   and

 rreinforce[d]"
   einforce[d]" provisions
                provisions of the FPA relating
                           of the     relating to:
                                               to:

        •• Unreasonable
            Unreasonable facilities,
                             facilities, capital   inventory requirements
                                         capital inventory    requirements
           iimposed  on auto
             mposed on  auto retailers  by automakers;
                              retailers by automakers;

        •• Manufacturer   demands on
            Manufacturer demands        dealers to
                                   on dealers     to sign
                                                     sign side
                                                          side agreements
                                                                 agreements or  or
           aaddenda,  which force
              ddenda, which       dealers to
                            force dealers     to give  up essential
                                                 give up  essential  franchise
                                                                      franchise
           rrights;
             ights;

            Unreasonable charge
        •• Unreasonable      charge backs
                                       backs levied
                                              levied byby manufacturers
                                                             manufacturers   against
                                                                             against
            dealers in
           dealers   in connection     with the
                         connection with         exportation
                                            the exportation          motor vehicles,
                                                                 of motor
                                                                 of        vehicles,
           ssales  incentive or
             ales incentive       warranty audits;
                              or warranty    audits; and
                                                      and

        •• Repurchase          obligations on
             Repurchase obligations              on thethe part    of an
                                                             part of  an auto
                                                                           auto manufacturer
                                                                                 manufacturer
            iin  the case
              n the   case ofof a voluntary
                                     voluntary dealerdealer termination,
                                                               termination, and and aa dealer's
                                                                                        dealer's
           rrights
              ights inin the
                         the case
                               case of of an
                                           an involuntary
                                                involuntary       termination, in
                                                                  termination,    in the
                                                                                     the event
                                                                                          event
            of a sale
           of      sale or
                         or transfer
                             transfer of  of a franchise,
                                                  franchise,     and
                                                                 and when
                                                                       when a manufacturer
                                                                                 manufacturer
           sseeks
              eeks to to establish
                         establish      or
                                        or relocate
                                            relocate a new    new oror competing
                                                                        competing franchise
                                                                                     franchise
           iin   the dealers
              n the   dealers relevant
                                 relevant market
                                              market area.area.

 IId.
   d.



                                                         11
                                                         11
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 12 of 21 PageID: 312




         E.
         E.    N.J.S.A. 56:10-7.4(h).
               N.J.S.A.56:10-7.4(h).

                 1.
               331.     Among the 2011
                        Among the  2011 amendments,   the Legislature
                                         amendments, the   Legislature amended
                                                                        amended

 N.J.S.A.
 N        56:10-7.4(h) to
  .J.S.A. 56:10-7.4(h)    require that
                       to require      motor vehicle
                                  that motor vehicle franchisors
                                                     franchisors sell
                                                                 sell all
                                                                      all comparably
                                                                          comparably

   quipped motor
 eequipped       vehicles toto all
           motor vehicles          dealers in
                               all dealers in New Jersey
                                                  Jersey at
                                                         at the
                                                            the same
                                                                same price
                                                                     price without
                                                                           without

 differential inin discount,
 differential      discount, allowance, credit oror bonus.
                             allowance, credit             P.L. 2011
                                                    bonus. P.L. 2011 c. 66, § 2.
                                                                     c. 66,   2.

               32.
               32.      Specifically,
                        Specifically, the
                                       the FPA prohibits
                                               prohibits franchisors
                                                         franchisors "to
                                                                      "to fail
                                                                          fail or
                                                                               or refuse
                                                                                  refuse to
                                                                                         to

 ssell    offer to
       or offer
   ell or       to sell
                   sell such motor vehicles
                        such motor vehicles to all motor
                                            to all motor vehicle
                                                         vehicle franchisees
                                                                 fr anchisees at
                                                                              at the
                                                                                 the same
                                                                                     same

price for
price for a comparably
             comparably equipped
                        equipped motor vehicle,
                                 motor vehicle, on
                                                on the
                                                   the same
                                                       same terms,
                                                             terms, with
                                                                    with no
                                                                         no

 differential inin discount,
 differential      discount, allowance,
                             allowance, credit
                                        credit or
                                               or bonus."
                                                  bonus." N.J.S.A.   56:10-7.4(h)
                                                           N.J.S.A. 56:10-7.4(h)

((emphasis added).
  emphasis added).

        F.
        F.     N.J.S.A.56:10-7.4(1).
               N.J.S.A. 56:10-7.4(1).

               33.
               33.     At the
                       At the same
                              same time,
                                   time, the  Legislature
                                          the Legislature amended
                                                          amended N.J.S.A. 56:10-7.4
                                                                  N.J.S.A. 56:10-7.4

tto
  o proscribe
    proscribe actions
              actions by
                      by motor
                         motor vehicle
                                vehicle franchisors
                                         franchisors that compel
                                                     that          franchisees
                                                           compel franchisees  to
                                                                               to

 undertake financially
 undertake             unjustified facilities
           financially unjustified  facilities modifications
                                               modificationsoror that
                                                                  that punish    deny
                                                                              or deny
                                                                       punish or

 benefits toto dealers
 benefits      dealers that
                       that do
                            do not comply with
                               not comply      such demands.
                                          with such demands. N.J.
                                                             N.J. Assem. Comm.
                                                                  Assem. Comm.

State., A.B.
State., A.B. 3722, 1/20/11.
             3722, 1/20/11.

               34.
               34.     Specifically, aa motor
                       Specifically,    motor vehicle franchisor violates
                                              vehicle franchisor violates the     when
                                                                          the FPA when

iitt seeks:
     seeks:

               To require
               To      require      or
                                    or attempt
                                         attempt to  to require
                                                         require         motor vehicle
                                                                    aa motor     vehicle
              ffranchisee
                ranchisee to        relocate his
                                 to relocate    hisfranchise
                                                    franchise or     to implement
                                                                 or to  implement any any
              ffacility
                acility      or operational
                             or    operational       modificationorortoto take
                                                    modification               take or   or
               withhold or
               withhold         or threaten
                                    threaten toto take
                                                    take oror withhold
                                                                withhold any     action,
                                                                            any action,

                                                   12
                                                   12
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 13 of 21 PageID: 313




                   impose or
                 impose        or threaten
                                    threaten        to impose
                                                    to   impose any   any penalty,
                                                                            penalty, or      or deny
                                                                                                  deny or   or
                  tthreaten
                    hreaten to   to deny
                                     ~'eny anyany benefit
                                                      benefit as  ns aa result
                                                                         result of  of the
                                                                                         the failure
                                                                                                failure or  or
                 rrefusal
                    efusal of such such motor
                                            motor vehicle           franchisee to
                                                        vehicCe franchisee            to agree
                                                                                          agree to       any
                                                                                                     to any
                 ssuch
                     uch relocation
                            relocation          or
                                                or modification,
                                                        modification,         unless
                                                                                unless        the motor
                                                                                              the     motor
                   vehicle franchisor
                   vehicle      franchisor can    can demonstrate
                                                          demonstrate           that:(1)
                                                                              that:      (1) funds
                                                                                                funds are  are
                  generally available
                  generally       available toto the   the franchisee
                                                             franchisee for  for thethe relocation
                                                                                          relocation        or
                                                                                                            or
                  modification
                   modification           on reasonable
                                         on    reasonable terms;   terms; and and (2) (2) the the motor
                                                                                                     `motor
                   vehicle    franchisee will
                   vehicle franchisee            will be     able, inin the
                                                         be able,        the ordznary
                                                                                ordinary course  course of   of
                 business
                 b usiness          as conducted
                                    as      conducted             by such
                                                                  by    such motor   motor vehicle  vehzcle
              ffranchisee,
                    ranchisee,        toto earn
                                            earn aa reasonable
                                                          reasonabCe        return on
                                                                            return        on his his total
                                                                                                       total
                iinvestment
                    nvestment inin such             facility or
                                           such facility              from such
                                                                   or from        such operational
                                                                                            operational
                 modification,
                 modification,           and the
                                         and     thefullfull return
                                                              return of his  leis total
                                                                                    total investment
                                                                                             investment
                iin n such     facility or
                       such facility             from such
                                            or from        such operational
                                                                    operational        modifications
                                                                                        modifications
                  within
                  within 10 years; years; or   or (3)
                                                    (3) thethe modification
                                                                  modification         is
                                                                                       is required
                                                                                            required so     so
               tthathat the
                         the motor
                               motor vehicle
                                          vehicle franchisee
                                                       franchisee       can
                                                                        can effectively
                                                                               effectively        sell
                                                                                                  sell and
                                                                                                         and
                sservice
                    ervice aa motormotor vehicle
                                              vehicle offeredoffered by  by the the motor
                                                                                       motor vehiclevehicle
                 franchisor based
               franchisor          based on   on the
                                                   the specific       technology of
                                                          specific technology             of the
                                                                                               the motor
                                                                                                      motor
                 vehicle. This
                vehicle.           This subsection
                                             subsection          shall
                                                                 shall notnot be   be construed
                                                                                         construed         as
                                                                                                            as
               rrequiring
                    equiring a motormotor vehicle           franchisor to
                                               vehicle franchisor           to guarantee
                                                                                  guarantee that   that the
                                                                                                          the
               rreturn
                    eturn asas provided
                                 provided in    in paragraph
                                                    paragraph (2)    (2) of
                                                                          of this
                                                                               this subsection
                                                                                      subsection        will
                                                                                                        wi11
                 be realized.
                be     realized.

 N.J.S.A.
 N.J.S.A. 56:10-7.4(1)
          56:10-7.4(1)  (emphasis added).
                       (emphasis  added).

        G.
        G.     N.J.S.A. 56:10-7.4(j).
               N.J.S.A.56:10-7.4(i).

               35.
               35.       The Legislature
                         The Legislature also
                                         also amended
                                              amended N.J.S.A.
                                                      N.J.S.A. 56:10-7.4
                                                               56:10-7.4 in
                                                                         in 2011
                                                                            2011 to
                                                                                 to bar
                                                                                    bar

 franchisors from
 franchisors  from requiring
                   requiring their
                              their dealers
                                    dealers toto use
                                                 use their
                                                     their facilities
                                                           facilities exclusively
                                                                      exclusively     the
                                                                                  for the
                                                                                  for

 frfranchisor's
     anchisor's brand even
                brand even where the facility
                           where the facility has
                                              has ample
                                                  ample space
                                                        space for
                                                              for multiple
                                                                  multiple brands
                                                                           brands

((dualling).
  dualling). P.L.
             P.L. 2011
                  2011 c.
                       c. 66,
                          66, § 2.
                                2.

               36.
               36.       Specifically, the
                         Specifically, the FPA prohibits
                                               prohibits a motor
                                                           motor vehicle franchisor:
                                                                 vehicle franchisor:

                To impose
               To       impose or   or attempt
                                         attempt to     to impose
                                                             impose any   any requirement,
                                                                                 requirement,
                llimitation
                  imitation    oror regulation
                                      regulation on,   on, or
                                                            or interfere
                                                                interfere     or    attempt to
                                                                               or attempt        to
               iinterfere
                  nterfere    with, the
                              with,     the manner
                                              manner in     in which
                                                                which aa motormotor vehicle
                                                                                         vehicle
              ffranchisee
                  ranchisee utilizes
                                utilizes the     facilities at
                                            the facilities     at which
                                                                   which a motor
                                                                               motor vehicle
                                                                                         vehicle

                                                            13
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 14 of 21 PageID: 314




                 franchise is
                franchise          is operated,
                                        operated,           including,
                                                            including, but             not limited
                                                                                 but not       limited to,   to,
                rrequirements,
                  equirements,             limitationsoror regulations
                                          limitations                 regulationsasas toto the       the line
                                                                                                           line
                 m akes of motor
                 makes             motor vehicles
                                             vehicles that    that may be         sold or
                                                                              be sold     or offered
                                                                                                offeredfor  for
               ssale
                  ale atat the      facility, or
                              the facility,       or to to take
                                                              take or or withhold
                                                                           withhold or    or threaten
                                                                                               threaten       to
                                                                                                              to
                take or
                take     or withhold
                                  withhold any   any action, action, impose
                                                                          impose or    or threaten
                                                                                             threaten         to
                                                                                                              to
                 mpose any
               iimpose                 penalty, or
                               any penalty,                   deny or
                                                        or deny        or threaten
                                                                             threaten       to deny
                                                                                            to    deny any any
                benefit, as
                benefit,                result of
                                as aa result        of thethe manner
                                                                  manner in     in which
                                                                                     which the   the motor
                                                                                                       motor
                vehiclefranchisee
                vehicle        franchisee utilizesutilizes        his  facilities, except
                                                                  his facilities,       except that  that the
                                                                                                            the
                m  otor vehicle
                motor       vehicle franchisor
                                         franchisor may        may require
                                                                      require that that the
                                                                                          the portion
                                                                                                 portion of   of
              tthe
                 he facilities
                      facilities       allocated
                                       allocated         toto oror used
                                                                    used for for the
                                                                                   the motor
                                                                                          motor vehicle
                                                                                                      vehicle
                franchise meets
              franchise              meets the     the motor    motor vehicle vehicle franchisor's
                                                                                             franchisor's
              rreasonable,
                 easonable,           written
                                      written space space and    and volume
                                                                         volume requirements
                                                                                      requirements            as
                                                                                                              as
                uniformly applied
               uniformly            applied by  by the the motormotor vehicle
                                                                           vehicle franchisor.
                                                                                       franchisor.        The
                                                                                                          The
               provisions of
               provisions           of this
                                        this subsection
                                               subsection           shall
                                                                    shall notnot apply
                                                                                   apply ifif the the motor
                                                                                                       motor
               vehicle          fr anchisor
               vehicle franchisor                  and the
                                                   and        the motor
                                                                      motor vehicle
                                                                                  vehicle franchisee
                                                                                                 fr anchisee
              vvoluntarily
                  oluntarily         agree toto the
                                     agree            the requirement
                                                               requirement          and
                                                                                    and separate
                                                                                           separate       and
                                                                                                           and
               valuable consideration
               valuable         consideration therefor  therefor isis paid.paid.

 N.J.S.A.
 N        56:10-7.4(j) (emphasis
  .J.S.A. 56:10-7.4(j)  (emphasis added).
                                  added).

        H.
        H. Mazda
            MazdaImplements
                       Implements AA   Brand    Experience Program
                                         Brand Experience               That Creates
                                                              Program That   Creates
            Price Differentials
            Price    Differentials   Through    Discounts Or
                                     Through Discounts     Or Bonuses    And Denies
                                                                Bonuses And   Denies
            Benefits To
            Benefits     To Mazda
                               Mazda Dealers   That Do Not
                                      Dealers That             Comply With
                                                          Not Comply         Certain
                                                                       With Certain
            Facility Obligations.
            Facility    Obligations.

              37.
              37.       In 2018,
                        In 2018, Mazda
                                 Mazda introduced
                                        introduced the
                                                    the Mazda
                                                        Mazda Brand
                                                               Brand Experience
                                                                      Experience

 Program 2.0
 Program 2.0("MBEP")
             ("MBEP") and
                      and began  implementingit iton
                          began implementing       on July
                                                       July 3,3, 2018. Appleton
                                                                 2018. Appleton

 Cert., ¶9
 Cert., ¶9 &
           & Exh.
             Exh. B.
                  B.

              38.
              38.       The MBEP
                        The MBEPestablishes
                                 establishes an
                                             an elaborate
                                                elaborate two-tiered
                                                          two -tiered pricing regime
                                                                      pricing regime

 tthat
   hat enables Mazda dealers
       enables Mazda dealers toto earn
                                  earn discounts
                                       discounts or
                                                 or bonuses for each
                                                    bonuses for each vehicle
                                                                     vehicle a dealer
                                                                               dealer

 ssells based on
   ells based on itsits compliance
                        compliance with
                                   with certain
                                        certain conditions.
                                                conditions. Id.,
                                                            Id., ¶10   Exh. B.
                                                                     & Exh.
                                                                 ¶10 &      B.

              39.
              39.       The MBEP offers
                        The             these tiered
                                 offers these tiered discounts
                                                     discounts oror bonuses
                                                                    bonuses asas aa

 percentage of
 percentage  of the
                the Manufacturer's
                    Manufacturer's Suggested
                                   Suggested Retail
                                             Retail Price  ("MSRP")on
                                                     Price("MSRP")  on aa per
                                                                          per

                                                            14
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 15 of 21 PageID: 315




 vehicle basis ranging
 vehicle basis ranging from
                       from 6.5%
                            6.5% to 0%depending
                                 to 0% depending on
                                                 on the
                                                    the degree
                                                        degree of
                                                               of compliance
                                                                   compliance

 with the
 with the MBEP. Id., ¶11 &
                Id., ¶11   Exh. B.
                         & Exh. B.

              40.
              40.    Mazda is only
                     Mazda is       guaranteeing
                              only guaranteeing  payments under the
                                                 payments under the MBEP
                                                                    MBEPfor
                                                                         for

 compliance
 compliance therewith
             therewith for
                        for afour-year
                            a four-year period. Id., ¶21
                                        period. Id., ¶21 &
                                                         & Exh.
                                                           Exh. B.
                                                                B.

              41.
              41.    To qualify for
                     To qualify     any payments
                                for any payments under
                                                 under the
                                                       the MBEP,
                                                           MBEP, a Mazda
                                                                   Mazda dealer
                                                                         dealer

 must
 m    achieve several
  ust achieve         base qualifiers.
              several base qualifiers. Those
                                       Those Mazda
                                             Mazda dealers
                                                   dealers that
                                                           that achieve
                                                                achieve all
                                                                        all of
                                                                            of the
                                                                               the

 base
 base qualifiers are eligible
      qualifiers are eligible for
                               for two
                                    two discounts.      ¶12 &
                                                   Id., ¶12
                                        discounts. Id.,     & Exh.
                                                              Exh. B.
                                                                   B.

              42.
              42.               brand commitment
                     One isis a brand commitment element payment based
                                                 element payment       on facilities
                                                                 based on facilities

 and
 and other requirements that
     other requirements that provides up toto aa 4.5%discount.
                             provides up                             ¶13 &
                                                                Id., ¶13
                                                 4.5% discount. Id.,       Exh. B.
                                                                         & Exh. B.

              43.
              43.    Specifically, Mazda
                     Specifically,        dealers that
                                   Mazda dealers        have an
                                                   that have an exclusive
                                                                 exclusive Mazda
                                                                           Mazda

ffacility that incorporates
  acility that incorporates all
                            all Mazda
                                Mazda required
                                      required image
                                               image elements,
                                                     elements, satisfies
                                                               satisfies other "base
                                                                         other "base

elements" and
elements" and employs
              employs a Dedicated Exclusive General
                        Dedicated Exclusive General Manager
                                                    Manager are designated
                                                            are designated as
                                                                           as

Retail
Retail Evolution
       Evolution ("RE")  dealers that
                  ("RE") dealers      qualify for
                                 that qualify for the full 4.5%
                                                  the full 4.5% brand
                                                                brand commitment
                                                                       commitment

element discount
element discount or
                 or bonus.
                    bonus. Id., ¶14 &
                           Id., ¶14   Exh. B.
                                    & Exh. B.

              44.
              44.    Mazda dealers
                     Mazda         that satisfy
                           dealers that satisfy all
                                                all of these facility
                                                    of these facility elements
                                                                      elements but
                                                                               but that
                                                                                   that

   not employ
do not employ a Dedicated
                Dedicated Exclusive General Manager
                          Exclusive General Manager are
                                                    are designated
                                                        designated as
                                                                   as exclusive
                                                                      exclusive

dealers that
dealers that qualify for 2.8%
             qualify for         the 4.5%
                         2.8% of the 4.5% brand
                                          brand commitment
                                                commitment element
                                                           element discount
                                                                   discount or
                                                                            or

bonus. Id.,
bonus. Id., ¶15
            ¶15 & Exh. B.
                &Ems.  B.

              45.
              45.    Mazda dealers that
                     Mazda dealers that have
                                        have an
                                             an exclusive
                                                 exclusive Mazda showroom that
                                                           Mazda showroom that

does not
does not incorporate
          incorporate all
                      all Mazda  required
                          Mazda required   image elements
                                          image  elements are
                                                          are designated
                                                               designated as
                                                                          as


                                           15
                                           15
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 16 of 21 PageID: 316




 exclusive showroom
 exclusive  showroomdealers
                     dealersthat
                              thatonly
                                   onlyqualify
                                        qualifyforfor 1.0%
                                                      1.0% of
                                                           of the
                                                              the 4.5%
                                                                  4.5% brand
                                                                        brand

 commitment element
 commitment element discount or bonus.
                    discount or bonus. Id.,
                                       Id., ¶16 & Exh.
                                            ¶16 & Exh. B.
                                                       B.

              46.
              46.      Mazda dealers
                       Mazda         that do
                             dealers that do not
                                             not have
                                                 have an
                                                      an exclusive
                                                         exclusive Mazda
                                                                   Mazda facility
                                                                         facility are
                                                                                  are

 designated as
 designated as dual
               dual dealers
                    dealers that
                             that do
                                  do not
                                     not qualify for any
                                         qualify for any portion
                                                         portion of
                                                                 of the
                                                                    the 4.5%
                                                                        4.5% brand
                                                                             brand

 commitment element
 commitment element discount
                    discount or
                             or bonus.
                                bonus. Id.,
                                       Id., ¶17 & Exh.
                                            X17 & Exh. B.
                                                       B.

              47.
              47.      The MBEP
                       The MBEP also
                                also contains
                                      contains aa customer
                                                   customer experience
                                                             experience element
                                                                         element

 payment based
 payment based on
               on Mazda's
                  Mazda's calculation
                          calculation of "customer
                                         "customer experience"
                                                   experience" at
                                                               at the
                                                                  the dealership.
                                                                      dealership.

 IItt provides
      provides up
               up toto aa 2.0%
                          2.0% discount
                               discount off
                                        off MSRP.
                                            MSRP. Id.,
                                                  Id., ¶18 & Exh.
                                                       ¶18 & Exh. B.
                                                                  B.

              48.
              48.      Although RE dealers,
                       Although    dealers, exclusive
                                            exclusive dealers,
                                                      dealers, exclusive
                                                                exclusive showroom
                                                                           showroom

 dealers and
 dealers and dual
             dual dealers
                  dealers all
                          all are
                              are eligible for this
                                  eligible for this discount,
                                                    discount, only
                                                              only those
                                                                   those Mazda
                                                                         Mazda dealers
                                                                               dealers

 tthat
   hat meet
       meet the
            the customer
                 customer experience
                          experience requirements
                                     requirements each quarter
                                                  each quarter receive
                                                               receive the
                                                                       the 2.0%
                                                                           2.0%

 customer experience
 customer experience element
                     element discount
                             discount for
                                       for that
                                            that quarter.
                                                 quarter. The
                                                          The others
                                                              others receive
                                                                     receive nothing.
                                                                             nothing.

 IId., ¶19 &Ems.
   d., ¶19 & Exh. B.
                  B.

              49.
              49.      In sum,
                       In sum, Mazda
                               Mazda dealers
                                     dealers have     potential to
                                                  the potential
                                             have the           to earn
                                                                   earn the
                                                                        the following
                                                                            following

 discounts (but
 discounts  (but some
                 some dealers
                      dealers will
                              will receive less or
                                   receive less or no
                                                   no discount
                                                      discount at
                                                               at all):
                                                                  all):

       Type
       T       of Mazda
             e of  Mazda Dealer
                           Dealer                        MBEP  Discount
                                                         MBEPDiscount
                     Dealer
               RE Dealer                     Up to
                                             U  to 6.5%
                                                     6.5% of
                                                          of MSRP per vehicle
                                                             MSRPper  vehicle sold
                                                                              sold
            Exclusive Dealer
            Exclusive   Dealer                  to 4.8%
                                             Up to   4.8% of
                                                          of MSRP per vehicle
                                                             MSRPper  vehicle sold
                                                                              sold
     Exclusive Showroom
     Exclusive    Showroom Dealer
                             Dealer          Up to
                                             U  to 3.0%
                                                     3.0% of
                                                          of MSRP
                                                             MSRPper
                                                                   er vehicle
                                                                      vehicle sold
                                                                              sold
               Dual Dealer
               Dual   Dealer                 Up toto 2.0%
                                             U       2.0% of
                                                          of MSRP
                                                             MSRPper  vehicle sold
                                                                   er vehicle sold

 IId., ¶20 &
   d., ¶20 & Exh.
             Exh. B.
                  B.




                                           16
                                           16
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 17 of 21 PageID: 317




               50.
               50.    For comparison
                      For comparison  purposes,onon aa vehicle
                                     purposes,         vehicle with an
                                                               with an MSRP
                                                                       MSRP of
                                                                            of

 $30,000, aa 6.5%
 $30,000,    6.5% discount
                  discount comes toto $1,950
                           comes      $1,950 per
                                             per vehicle
                                                 vehicle giving
                                                         giving such
                                                                such dealers
                                                                     dealers a

 ssignificant
   ignificant price advantage
              price advantageover
                              over dealers
                                    dealersthat
                                            thatreceive
                                                 receivelesser
                                                         lesseroror no
                                                                    no discounts.
                                                                       discounts. For
                                                                                  For

 eexample,  the most
   xample, the  most an
                     an exclusive
                         exclusive dealer
                                   dealer can
                                          can receive
                                               receive is
                                                        is $1,440;
                                                            $1,440; an
                                                                     an exclusive
                                                                         exclusive

 sshowroom dealer $900
   howroom dealer $900 and
                       and aa dual
                              dual dealer
                                   dealer $600.
                                          $600. Dealers
                                                Dealers that
                                                        that do
                                                             do not
                                                                not qualify
                                                                    qualify for
                                                                            for the
                                                                                the

 Customer Experience
 Customer Experience discount
                     discount would
                              would receive
                                     receive $600
                                             $600 less.
                                                   less. Id.,
                                                         Id., ¶20 & Exh.
                                                              ¶20 & Exh. B.
                                                                         B.

        I.I.   At Least
               At  Least Two
                         Two Mazda
                             Mazda Dealers
                                    Dealers Have
                                             Have Sustained
                                                  Sustained And
                                                            And Continue
                                                                 Continue To
               Sustain Harm
               Sustain  Harm Caused
                             Caused By The  Implementation Of The
                                       The Implementation     The MBEP.
                                                                  MBEP.

               551.
                 1.   Maxon Auto
                      Maxon Auto Enterprises
                                 Enterprises d/b/a Maxon
                                             d/b/a       Mazda("Maxon")
                                                   Maxon Mazda ("Maxon") isis a

 Mazda
 M     dealer inin Union,
  azda dealer      Union, New
                          New Jersey
                              Jersey and
                                     and aa member
                                            member of
                                                   of NJ
                                                      NJ CAR.
                                                         CAR. Certification
                                                              Certification of
                                                                            of

 Michael
 Michael J.J. Ciasulli in Opposition
              Ciasulli in Opposition to Mazda's
                                     to Mazda's Motion
                                                Motion to
                                                       to Dismiss
                                                          Dismiss dated
                                                                  dated November
                                                                        November

 30, 2018
 30, 2018 ("Ciasulli
           ("Ciasulli Cert."),
                      Cert."), ¶¶2-3.
                               ¶¶2-3.

               52.
               52.    Maxon isis presently
                      Maxon      presently aa dual
                                              dual dealer,
                                                   dealer, and
                                                           and thus
                                                               thus does
                                                                    does not
                                                                         not qualify
                                                                             qualify for
                                                                                     for

 any portion
 any portion of
             of the
                the 4.5%brand
                    4.5% brand commitment
                               commitment element
                                          element discount
                                                  discount oror bonus.
                                                                bonus. Id., ¶6.
                                                                       Id., ¶6.

               53.
               53.    As aa result,
                            result, Maxon
                                    Maxon has
                                          has already
                                              already lost
                                                      lost out
                                                           out on
                                                               on thousands
                                                                  thousands of
                                                                            of dollars
                                                                               dollars

 iin
   n discount or bonus
     discount or bonus payments and on
                       payments and on the
                                       the opportunity
                                           opportunity to compete
                                                       to compete for
                                                                  for sales
                                                                      sales with
                                                                            with

 qualifying dealers
 qualifying  dealers by
                      by lowering
                         lowering prices based on
                                  prices based on receipt
                                                  receipt of
                                                          of those
                                                              those discounts
                                                                    discounts or
                                                                              or

 bonuses. Id.,
 bonuses. Id., ¶7.
               ¶7.

               54.
               54.    In order
                      In order to
                               to construct
                                  construct an
                                            an exclusive
                                               exclusive Mazda
                                                         Mazda facility
                                                               facility and
                                                                        and qualify for
                                                                            qualify for

 at least
 at least aa portion
              portion of
                       of the
                           the 4.5%
                                4.5% brand
                                      brand commitment   element discount
                                             commitment element  discount or
                                                                          or bonus,
                                                                              bonus,

 Maxon
 Maxon would need toto first
       would need      first acquire
                             acquire property
                                     property toto satisfy
                                                   satisfy Mazda's
                                                           Mazda's acreage
                                                                   acreage requirement
                                                                           requirement

                                           17
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 18 of 21 PageID: 318




(which       may not
 (which itit may not even
                     even be
                          be able
                             able to
                                  to buy)
                                     buy) and  then undertake
                                          and then  undertake the
                                                              the construction
                                                                  construction of aa
                                                                               of

 much
 m     larger facility.
  uch larger             Id., ¶8.
               facility. Id., ¶8.

                55.
                55.      Maxon would need
                         Maxon would      to spend
                                     need to spend approximately
                                                   approximately $12-14
                                                                 $12-14 million to
                                                                        million to

 ttake
   ake these extraordinary
       these extraordinary actions, monies that
                           actions, monies that simply
                                                simply are
                                                       are not
                                                           not available
                                                               available to Maxon
                                                                         to Maxon at
                                                                                  at

 tthis  time. Id.,
   his time.       ¶9.
              Id., ~9.

                56.
                56.      Additionally, Maxon
                         Additionally, Maxon would
                                             would not
                                                   not make
                                                       make a reasonable
                                                              reasonable return
                                                                         return on
                                                                                on

 ssuch
   uch an
       an investment
          investment by
                     by taking
                        taking such action because
                               such action because it
                                                   it would
                                                      would not
                                                            not generate
                                                                 generate profits
                                                                          profits

 from additional
 from additional  sales and
                 sales  and recoup
                            recoup discounts
                                   discounts oror bonuses
                                                  bonuses inin an
                                                               an amount
                                                                   amount even
                                                                           even

 approaching$12-14
 approaching $12-14 million
                    million during
                            during the  four-year
                                    the four-year period
                                                  period during
                                                         during which
                                                                which these
                                                                       these

 discounts or bonuses
 discounts or bonuses are
                      are guaranteed. Id., ¶10.
                          guaranteed. Id., ¶10.

                57.
                57.      Mazda never
                         Mazda never provided
                                     provided Maxon
                                              Maxon with
                                                    with any justification for
                                                         any justification for making
                                                                               making

 modifications
 modifications necessary toto qualify
               necessary      qualify for
                                      for any
                                          any portion
                                              portion of
                                                      of the
                                                         the 4.5%
                                                             4.5% brand
                                                                  brand commitment
                                                                        commitment

 element discount
 element discount oror bonus.
                       bonus. Id.,
                              Id., ¶11.
                                   ¶11.

               58.
               58.       SIL, LLC d/b/a
                         SIL,           Irwin Mazda
                                  d/b/a Irwin        ("Irwin") isis a Mazda
                                              Mazda ("Irwin")         Mazda dealer
                                                                            dealer in
                                                                                   in

Freehold Township,
Freehold Township, New Jersey
                       Jersey and
                              and aa member
                                     member of
                                            of NJ
                                               NJ CAR.
                                                  CAR. Certification
                                                       Certification of
                                                                     of Shelly
                                                                        Shelly

Irwin
Irwin LoCascio      Opposition
      LoCascio inin Opposition toto Mazda's
                                    Mazda's Motion
                                            Motion to
                                                   to Dismiss
                                                      Dismiss dated
                                                              dated December 3,
                                                                    December 3,

2018
2018 ("LoCascio
     ("LoCascio Cert."),
                Cert."), 1112-3.
                          ¶¶2-3.

               59.
               59.       Irwin is
                         Irwin is presently
                                   presently an
                                             an exclusive
                                                 exclusive showroom
                                                           showroom dealer
                                                                    dealer that
                                                                           that only
                                                                                only

qualifies for
qualifies for 1.0% of the
              1.0% of the 4.5%
                          4.5% brand commitment element
                               brand commitment element discount
                                                        discount or
                                                                 or bonus,
                                                                    bonus, and
                                                                           and

has already
has already lost
            lost out
                 out on
                     on thousands
                        thousands of dollars in
                                  of dollars in discount
                                                discount or
                                                         or bonus
                                                            bonus payments
                                                                  payments and on
                                                                           and on


                                            18
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 19 of 21 PageID: 319




 the opportunity
 the opportunity to
                 to compete
                    compete for
                            for sales
                                sales with
                                      with qualifying
                                           qualifying dealers
                                                      dealers by
                                                              by lowering
                                                                  lowering prices
                                                                           prices

 based on receipt
 based on receipt of those
                     those discounts
                           discounts or
                                     or bonuses.
                                        bonuses. Id.,
                                                  Id., ¶115-6.
                                                        ¶¶5-6.

              60.
              60.    In order to
                     In order to qualify for aa greater
                                 qualify for     greater portion
                                                         portion of
                                                                 of the
                                                                     the 4.5%
                                                                          4.5% brand
                                                                                brand

 commitment
 commitment element
            element discount
                    discount or bonus, Irwin
                             or bonus, Irwin would
                                             would need
                                                   need to
                                                        to completely
                                                           completely remove
                                                                      remove

 tthe
   he existing
      existing facade of its
               facade of its facility
                             facility and
                                      and replace it with
                                          replace it with different
                                                          different materials,
                                                                    materials, and
                                                                               and entirely
                                                                                   entirely

 rrenovate the interior
   enovate the interior of
                        of the facility
                           the facility to comply with
                                        to comply with Mazda's
                                                       Mazda's "jewel
                                                               "jewel case"
                                                                      case" design.
                                                                            design.

 IId.,  V.
   d., ¶7.

              61.
              61.    Irwin cannot
                     Irwin cannot renovate
                                  renovate the
                                            the interior
                                                interior of
                                                         of its
                                                            its facility
                                                                facility into
                                                                         into a "jewel
                                                                                "jewel

 case" design
 case"                Freehold will
              because Freehold
       design because          will not
                                    not permit
                                        permitit.it. Id.,
                                                     Id., ¶9.
                                                          ¶9.

              62.
              62.    Consequently, Irwin
                     Consequently,  Irwin will
                                          will never
                                               never be
                                                     be eligible
                                                        eligible for
                                                                 for any
                                                                     any percentage
                                                                         percentage

 beyond 1.0%
 beyond      of the
        1.0% of the 4.5%
                    4.5% brand commitment element
                         brand commitment element discount
                                                  discount or
                                                           or bonus under the
                                                              bonus under the

 MBEP.
 MBEP. Id.,
       Id., ¶10.
            ¶10.

              63.
              63.    Even ifif Irwin
                     Even      Irwin could
                                     could comply
                                           comply with
                                                  with all
                                                       all of the
                                                              the MBEP
                                                                  MBEPrequirements,
                                                                       requirements,

 Irwin would
 Irwin       not make
       would not        reasonable
                 make a reasonable return on
                                   return on such
                                             such an
                                                  an investment
                                                     investment by taking
                                                                by taking such
                                                                          such

 action because
 action because itit would
                     would not
                           not generate
                               generate profits
                                        profits from
                                                from additional
                                                     additional sales
                                                                sales and
                                                                      and recoup
                                                                           recoup

 discounts oror bonuses
 discounts      bonuses inin an
                             an amount
                                amount nearing
                                       nearing the
                                               the amounts
                                                   amounts needed
                                                           needed toto have
                                                                       have the
                                                                            the

 rrenovations
   enovations made during
              made during the
                          the four-year
                              four-year period
                                        period during
                                               during which
                                                      which these
                                                            these discounts
                                                                  discounts or
                                                                            or

 bonuses are
 bonuses are guaranteed. Id., ¶11.
             guaranteed. Id., ¶11.




                                            19
                                            19
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 20 of 21 PageID: 320




              64.
              64:       Mazda never
                        Mazda never provided Irwin with
                                    provided Irwin with any
                                                        any justification
                                                            justification for
                                                                          for making
                                                                              making

 tthe
   he modifications
      modifications necessary toto qualify
                    necessary      qualify for
                                            for any
                                                any larger
                                                    larger portion
                                                           portion of
                                                                   of the
                                                                      the 4.5%
                                                                          4.5% brand
                                                                               brand

 commitment element
 commitment element discount
                    discount oror bonus.
                                  bonus. Id., ¶12.
                                         Id., ¶12.

        J.
        J.    NJ  CAR Files
              NJ CAR    Files The
                               The Present
                                   Present Action
                                             Action Alleging
                                                     Alleging That
                                                                 That The
                                                                        The Mazda
                                                                               Mazda
              Brand Experience
              Brand Experience Program
                                 Program Violates
                                          Violates The
                                                    The Franchise
                                                         Franchise Practices
                                                                     Practices  Act.
                                                                                Act.

              65.
              65.       On October 2,
                        On October 2, 2018,
                                      2018, NJ
                                            NJ CAR
                                               CARfiled
                                                   filed this
                                                          this lawsuit
                                                                lawsuit seeking
                                                                        seeking a

 declaratory judgment
 declaratory  judgment that
                       that the
                            the MBEP
                                MBEP violates
                                     violates the
                                              the FPA on
                                                      on itsits face,
                                                                face, and
                                                                      and that
                                                                           that Mazda's
                                                                                Mazda's

 iimplementation
   mplementation of the
                 of  the MBEP
                         MBEP inin New
                                   New Jersey
                                       Jersey isis thus
                                                    thus unlawful.
                                                         unlawful. NJ
                                                                   NJ CAR
                                                                      CARalso
                                                                          also seeks
                                                                               seeks

 an injunction
 an injunction restraining
               restraining Mazda from
                           Mazda  from continuing
                                       continuingtoto apply
                                                      apply the
                                                            the MBEP
                                                                MBEP in
                                                                     in New
                                                                        New

 JJersey. Id., Exh.
   ersey. Id., Exh. D.

              66.
              66.      In this
                       In this lawsuit,
                               lawsuit, NJ CAR
                                           CARcontends
                                               contends that
                                                        that the
                                                             the MBEP
                                                                 MBEPviolates
                                                                      violates the
                                                                               the

 tthree
   hree provisions
        provisions of the
                   of the FPA quoted
                              quoted above:
                                     above:

        ••     The MBEP's
              The     MBEP's provision
                                     provision     of
                                                    of per-vehicle
                                                        per -vehicle  discounts
                                                                       discounts        to
                                                                                        to Mazda
                                                                                           Mazda dealers
                                                                                                   dealers
               based on
              based     on their
                              their level
                                     level of achievement
                                                 achievement of certain
                                                                     certain criteria
                                                                                criteria creates
                                                                                           creates vehicle
                                                                                                   vehicle
              price differentials
              price    differentials      up to
                                          up   to 6.5%
                                                  6.5% of    the MSRP
                                                         of the    MSRPper  per vehicle
                                                                                 vehicle among
                                                                                           among dealers
                                                                                                   dealers
              iin violation of
                n violation       of N.J.S.A.
                                     N.J.S.A. 56:10-7.4(h);
                                                 56:10-7.4(h);

        ••      The MBEP's
                The     MBEP's denial
                                  denial of
                                          of aa benefit
                                                benefit (i.e.,
                                                           (i.e., aaper-vehicle
                                                                      per-vehicle discount
                                                                                        discount or     or bonus)
                                                                                                            bonus)
               tto
                 o Mazda
                    Mazda dealers      that do
                             dealers that   do not
                                                not provide
                                                      provide or   or construct
                                                                       construct an  an exclusive,
                                                                                          exclusive,       image-
                                                                                                           image -
                compliant facility,
               compliant      facility, notwithstanding
                                         notwithstanding Mazda's Mazda's failure
                                                                              failure to to even
                                                                                             even attempt
                                                                                                       attempt toto
                demonstrateinin the
                demonstrate           the MBEP that   that thethe costs
                                                                    costs of of such
                                                                                   such facilities
                                                                                           facilities      can
                                                                                                           can bebe
              jjustified
                 ustified   by Mazda
                            by   Mazda dealers,
                                          dealers,     or to
                                                       or   to offer
                                                                 offer exemptions
                                                                         exemptions          to
                                                                                             to dealers
                                                                                                    dealers who
                                                                                                              who
                cannot reasonably
               cannot     reasonably comply,
                                        comply, violates
                                                   violates N.J.S.A.
                                                                 N.J.S.A. 56:10-7.4(1);
                                                                              56:10-7.4(1);         and
                                                                                                    and




                                                     201
                                                     m
#10300926.1
#10300926.1
Case 3:18-cv-14563-BRM-TJB Document 16-2 Filed 12/14/18 Page 21 of 21 PageID: 321




        ••       The MBEP's
                 The    MBEP's denial
                                    denial of aa benefit
                                                    benefit (i.e.,
                                                              (i.e., aaper-vehicle
                                                                        per-vehicle discount
                                                                                         discount oror bonus)
                                                                                                        bonus)
                tto
                  o Mazda
                     Mazda dealers        that do
                               dealers that    do not
                                                    not provide
                                                          provide or or construct
                                                                         construct an  an exclusive
                                                                                           exclusive facility
                                                                                                       facility
                 but rather
                 but    rather use
                                 use their
                                        their facilities
                                               facilities    for
                                                               for multiple
                                                                     multiple brands
                                                                                   brands (dual)
                                                                                             (dual) violates
                                                                                                      violates
                N.J.S.A.
                N             56:10-7.4(j).
                   .J. S.A. 56:10-7.4(j).

 IId., Exh. D
   d., Exh. D atat ¶28.
                   ¶28.

                                                  Respectfully submitted,
                                                  Respectfully submitted,

                                                  WILENTZ,
                                                  W             GOLDMAN &
                                                     ILENTZ, GOLDMAN           & SPITZER,      P.A.
                                                                                   SPITZER, P.A.
                                                  Attorneys
                                                  A          for Plaintiff,
                                                    ttorneys for Plaintiff, New
                                                                            New Jersey
                                                                                   Jersey Coalition
                                                                                          Coalition
                                                  of Automobile    Retailers, Inc.
                                                      Automobile Retailers,   Inc.

                                                  By: /s/
                                                  By:  /s/ MARVIN
                                                           MARVIN J.  BRAUTH
                                                                  J. BRAUTH
                                                            MARVIN
                                                            MARVIN J.   BRAUTH
                                                                     J. BRAUTH
 Dated: December
 Dated: December 14, 2018
                 14, 2018




                                                    21
                                                    21
#10300926.1
#10300926.1
